As filed with the Securities and Exchange Commission on June 29, 2012 File Nos. 002-67052 and 811-03023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 367 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 368 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2090 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006 Copies to: Lina Bhatnagar Atlantic Fund Services Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: []immediately upon filing pursuant to Rule 485, paragraph (b)(1) [X]on July 30, 2012, pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) [X]this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of series being registered: DF Dent Small Cap Growth Fund FORUM FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Part A: The Prospectus for the DF Dent Small Cap Growth Fund, is incorporated herein by reference to Post-Effective Amendment No. 357 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on April 16, 2012, accession No.0001435109-12-000053 (“PEA No. 357”). Part B: The Statement of Additional Information for the DF Dent Small Cap Growth Fund, is incorporated herein by reference to PEA No. 357. Part C: Incorporated herein by reference to PEA No. 357. Signature Page Explanatory Note This Post-Effective Amendment No.367 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until July 30, 2012, the effectiveness of the registration statement for the DF Dent Small Cap Growth Fund, filed in Post-Effective Amendment No. 357 on April 16, 2012, pursuant to paragraph (a) of Rule 485 of the 1933 Act. No other series of the Registrant is affected by the filing. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrantcertifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Portland, and State of Maine onJune 29, 2012. Forum Funds /s/ Stacey E. Hong Stacey E. Hong, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated onJune 29, 2012. (a) Principal Executive Officer /s/ Stacey E. Hong Stacey E. Hong Principal Executive Officer (b) Principal Financial Officer /s/ Karen Shaw Karen Shaw PrincipalFinancial Officer (c) A majority of the Trustees John Y. Keffer, Trustee* James C. Cheng, Trustee* J. Michael Parish, Trustee* Costas Azariadis, Trustee* David Tucker, Trustee* By: /s/ Lina Bhatnagar Lina Bhatnagar As Attorney-in-fact * Pursuant to powers of attorney previously filed.
